Form hrgnot

                                   UNITED STATES BANKRUPTCY COURT


                                      MIDDLE DISTRICT OF TENNESSEE

                                            701 Broadway Room 170
                                              Nashville, TN 37203

                                    Adversary Proceeding No. 3:18−ap−90060
                                Related Bankruptcy Proceeding No. 3:17−bk−04932

                                            Judge Charles M Walker

In Re:

Plaintiff/Movant : STEPHEN JETTON TAYLOR


    vs


Defendant/Respondent : LoanCare, LLC



PLEASE TAKE NOTICE that a hearing will be held Telephonically.:

The call−in number is 1−888−363−4749, Access Code 7250422# on 6/9/21 at 11:00 AM

to consider and act upon the following:


55 − Motion and Notice for Compromise and Settlement . If timely response hearing will be held on 6/9/2021 at
11:00 AM via AT&T Conference Line using Call−In Number 1−888−363−4749 and Access Code 7250422#.
Responses due by 5/27/2021. Certificate of Service Mailed on 5/5/2021. Filed on the behalf of: Plaintiff STEPHEN
JETTON TAYLOR. (CASTAGNA, DANIEL)




Dated: 5/24/21                                           /s/ TERESA C. AZAN
                                                         Clerk, U.S. Bankruptcy Court




         Case 3:18-ap-90060         Doc 58 Filed 05/24/21 Entered 05/24/21 10:46:52                 Desc
                                      Notice of Hearing Page 1 of 1
